 MILLER CONTAINER CORPORATION509Miller Container CorporationandInternational Brotherhood ofPulp,Sulphite & Paper Mill Workers,AFL-CIO,Petitioner.Case No. 5-RC-1783.February 20, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before T. W. Kennedy, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record 'in this case, the Board finds :1.The Employer is engaged in the manufacture of corrugatedboxes in the State of Virginia. It commenceddoperations on June 20,1955.From that date to the date of the hearing, it shipped directlyout of the State of Virginia, goods valued at $18,000.On the basisof this figure projected over a 1-year period, the Employer's directout-of-State shipments well exceed $50,000 annually.We find, there-fore, that the Employer is engaged in commerce and that it will effec-tuate the policies of the Act to assert jurisdiction.'2.The labor organization 2 involved claims to represent certainemployees of the Employer.3.The Employer contends that the petition should be dismissed onthe grounds that its plant is allegedly in an unsettled condition.Although there has been some turnover of employees because of theEmployer's dissatisfaction with the aptitudes of many employees, itappears that the plant is functionally complete, that the employeescurrently employed are permanent employees, and that these em-ployees represent all employee classifications.The Employer cur-rently employs approximately 30 employees, but has expectations ofincreasing its work force to about 50 employees.This possibility ofan increase in employees is, however, speculative.On these facts wefind, contrary to the Employer's contention, that the petition wastimely filed and that a question affecting commerce exists concerningthe representation of certain employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.i Jonesboro Grain Drying Cooperative,110 NLRB 481;American Television Inc.,111NLRB 1642 The United Paperworkeis,AFL-CIO,moved to intervene subsequent to the date ofthe hearingAs its showing of interest,it submitted 14 authorization cards which werenot acceptable because they were undated or dated subsequent to the hearingThereafter,it submitted five additional cards bearing dates prior to the hearingOf these cards,three were signed by employees who had signed the cards which were originally submittedTwo of the five cards were signed by employees who subsequently admitted in sworn affi-davits that the cards,although dated prior to the hearing,were, in fact,signed after thehearingSuch cards,of course,are not valid in determining an intervenor's showing ofinterest.Moreover,the submission of falsely dated cards is a practice the Board canneither approve nor condoneUnder all the circumstances of this case,the Board findsthat UnitedPaperworkeis,AFL-CIO,has not submitted an adequate showing of interest.'to wiirrant intervention,The motion to intervene is accordingly denied.115 NLRB No. 72. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The parties agree as to the appropriateness of the following unitof employees which we find constitutes an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act: All production and maintenance employees employedat the Employer's Roanoke, Virginia, plant, including truckdrivers,but excluding office clerical employees, head maintenance man, guards,and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Direction of Election.MontgomeryWard &Company, Incorporated'andMail Order,RetailDepartment Store,andWarehouse Employees LocalUnion No.149,AFL-CIO,2Petitioner.Case No. 18-IBC-2662.February 20,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before L. C. Howg, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to, represent a unit of all the Employer'smaintenance employees in St. Paul, Minnesota, including the fiveengineers in the boilerroom.The Intervenor, which was the con-tractual representative of the foregoing unit from 1942 to 1954, nowdesires to represent the engineers alone.Both the Employer and thePetitioner contend that only the unit sought by the Petitioner is appro-priate.In view of the history of collective bargaining and estab-lished Board precedent, we find that a maintenance unit is appropriate.1The name of the Employer appears as amended at the hearing3 The AFL and CIO having merged after thehearing in the case, we are amending theidentification of the affiliation of the Unions.3 The International Union of OperatingEngineers,Local No. 36, AFL-CIO, was per-mitted to intervene on the basis of its showing of interest.115 NLRB No. 81.